DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed.
The closest relevant art is Rotter et al (8,419,834 B2) wherein Rotter et al teach an air cleaner (100 in Fig. 2, col. 4, line 55 through col. 5, line 3) for a vehicle (col. 1, lines 22-26) comprising a case (104) having an air inlet pipe (90, col. 6, lines 3-4, col. 9, lines 7-11) and an air outlet pipe (107 in Fig. 8) connected thereto, a cover (128, col. 5, lines 8-10) removably attached to the case (104) for covering an open top portion of the case (104), wherein with the cover (128) attached to the case an interior of the air cleaner (100) defining a flow passage (see 135 in Fig. 3c) directed through the air cleaner (100) from the air inlet pipe (90) to the air outlet pipe (107), wherein a filter element (108, 118 in Fig. 3c, col. 6, lines 10-11 and lines 33-54) is received in the interior of the air cleaner (100) and is arranged over the flow passage (135), the flow passage (135) immediately downstream of the filter element (108, 118) includes an elbow-shaped section (117 in Fig. 8) for redirecting airflow from the filter element (108, 118) toward the air outlet pipe (107), the elbow-shaped section (117) is provided with at least one first guide rib (206, col. 11, line 63 through col. 12, line 14, col. 12, line 42 through col. 13, line 39) shaped correspondingly to the elbow-shaped section (117).   Rotter et al teach an air cleaner (100) having a main housing portion (104, 200) and an end cap (105) and rain cover (128) connected to the housing portion (104, 200).  A 
Claims 1-20 of this instant patent application differ from the disclosure of Rotter et al in that the flow passage immediately downstream of the filter element includes an elbow-shaped section provided with at least one first guide rib shaped correspondingly to the elbow-shaped section, and the flow passage downstream of the at least one first guide rib and upstream of the air outlet pipe defines a branching section formed as an 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        July 06, 2021